UNCLASSIFIEOIIFOR PUBLIC RELEASE




                    UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF COLUMBIA



MOHAMMED AL-ADAHI, et al"


     Petitioners,

     v.                                  Civil Action No.   05-280 (GK)

SARACK H. OBAMA, et al.,

     Respondents,


                                  QRDER

     A Status Conference was held in this case on March 25, 2009,

which took place in part in open court and in part in a sealed

courtroom due to the discussion of classified information. l        Upon

consideration of Petitioner Hamdoun's Motion for Discovery Under
Section l.E.2 of the Case Management Order [Dkt. Nos. 297], the
opposition, Reply, representations of the parties, and the entire
record herein,2 it is hereby]

     ORDERED, that Document Request No. 1 is granted in part and



          In addition to scheduling issues, there were three ripe
discovery motions before the Court; one motion was filed on the
public docket, while two others were classified.     On March 26,
2009, the Court issued a public Order resolving the unclassified
motion. The Court resolves portions of the classified motions in
this Order. The remainder of the discovery issues will be resolved
after the Court hears from parties at the next Status Conference.
          Any mention herein of "consolidated files" refers to the
JTF-GTMO/OARDEC files.
          Unless otherwise specified, all matters in the Document
Request are included in the Court's Order.




                       UNCLASSIFIEOIIFOR PUBLIC RELEASE
                              UNCLASSIFIEDIIFOR PUBLIC RELEASE




denied in part.        The Government certified that it has produced all

but   one   of   the    seven     intelligence        reports    requested by the

Petitioner.      For that one remaining report,
the Government will report by March 30, 2009, on its ability to
locate and provide the document.             The Government is not required to
produce Petitioner's drawing of the house in which he was captured,
since it    is not       relevant      to    the    legality of       his   detention.
Finally,    the Government certified that any records created of
Petitioner's interrogations during the weeks in question would have
been produced as part of the Government's obligation to turn over
exculpatory evidence.             Petitioner        is permitted       to   submit   an
interrogatory to determine              if any evidence pertaining to the

interrogations during this time period might exist in a database
outside of the JTF-GTMO!OARDEC ("consolidated files"); and i t is
further
      ORDERED, that Document Request No. 2 is granted in part.                       To

the extent that the Government has not already done so as part of
its   production        of    exculpatory          evidence,     it   shall    produce
interrogation     logs       or plans       for    those   interrogations      of    the
Petitioner that elicited statements upon which the Government
relies to justify its detention; and it is further

      ORDERED, that Document Request No. 3 is denied, because the

Government represented that it has met this request in fulfilling
its obligation to produce exculpatory information;                          and it is

                                            -2­




                              UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEOIIFOR PUBLIC RELEASE




 further

       ORDERED,       that    Document        Request         No.     4   is   denied       without

 prejudice, because it sweeps too broadly.                          Petitioners may, if they

 choose,     amend    their        request       to    narrow. what          they     ask   of    the

 Government.         Such      an     amended         request       should     be     limited      to

 information related to the Government's knowledge of promises or

 requests made        to     individuals whose confessions,                     if given,        the

 Government relies on to justify detention; and it is further

       ORDERED, that Document Request No. 5 is denied, because the

 Government     represents          that    it    does    not have           the    item in       its

 possession,       according to a            document that            itemizes        the _

1IIIIIIII found on Petitioner when he entered Guantanamo Bay;                                 and it

 is further

       ORDERED, that Document Requests No. 6 and No. 7 are granted.

 The Government will conduct a search for the

 If   they   are     able     to     locate      the _                they     will    allow      the

 Petitioner to inspect it.               If they are able to locate thellllllllll

 they will produce a copy of it; and it is.further

       ORDERED,      that Document Request No.                  8 is denied, because it

 sweeps too broadly, and it is further

       ORDERED, that Document Request No. 9 is granted in part and

 denied in part without prejudice.                       The Government shall produce

 Petitioner's        medical       records       for    the     first      four     months       that

 Petitioner was detained at Guantanamo Bay.                         Petitioner is permitted

                                                 -3­




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE




to request at a later time records that pertain to time frames for

which he can justify a particular concern; and it is further
     ORDERED, that Document Requests No. 10 and No. 11 are denied

without    prejudice,     in    view    of        the    fact    that   the    Government
certified that it has satisfied this request in fulfilling its

obligation to produce exculpatory information; and it is further




     ORDERED, that Document Requests No. 13 and No. 14 are granted

in part and. denied in part.                 The Government must produce any

documents    or   other        information         that     relate      to    any   formal
requirements or procedures for becoming a .member of Al Qaida; and
it is further
     ORDERED, that Document Request No. 15 is denied, because it

requests    information        that    is    too        remote   from    any    that   the

Government uses to justify detention; and it is further

     ORDERED, that Document Request No. 16 is denied, because it

sweeps too broadly; and it is further
     ORDERED,     that Document Request No. 17 is granted.                          If the

Government is in possession of the video or video stills, it must
produce a copy to the Petitioner; and it is further

                                            -4­




                           UNCLASSIFIEDIIFOR PUBLIC RELEASE
                       UNCLASSIFIEDIIFOR PUBLIC RELEASE




     ORDERED, that Document Request No. 18 is denied, because it is

not relevant; and it is further

     ORDERED,   that Document Request No. 19 is granted; and it is

further

     ORDERED,   that a Status Conference shall be held on April 1,

2009, at 10:30 a.m.




MarCh!i2, 2009	
                                              ISIG~~
                                             Gladys Kessler
                                             United States District Judge


Copies to: Attorneys of Record via ECF




                                    -5­




                        UNCLASSIFIEDIIFOR PUBLIC RELEASE



                                                    .